DETAILED ACTION
Response to Amendment
Claims 1-14, 16, and 18 are pending. Claims 1-10, 12-14, and 16 are original or previously presented. Claims 11 and 18 are amended.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 14 December, 2021, with respect to the 35 USC 103 rejections of claims 1-14, 16, and 18, along with accompanying amendments to claim 18 received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-14, 16 and 18 have been withdrawn. 
Allowable Subject Matter
Claims 1-14, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the prior art rejections of claims 1-14 and 16 were persuasive. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

US 20020015934 A1: That is, the larger the distances of the points from the center, the larger is the ratio of rotational moment and angle between the present position and the target position.  In a global sense, the mentioned factor (inverse of the sum of squares of position vectors) describes this ratio.

“How well does Invisalign work? A prospective clinical study evaluating the efficacy of tooth movement with Invisalign”: The percentage of accurate tooth movement was determined by the following equation: percentage of accuracy = 100% - [(|predicted-

“Novel Method for Superposing 3D Digital Models for Monitoring Orthodontic Tooth Movement”: Directional decomposition of OTM from the novel methods showed clinically acceptable agreement with reference results except for vertical translations (deviations of medians greater than 0.6 mm). The difference in vertical translational OTM can be explained by maxillary vertical growth during the observation period, which is additionally recorded by conventional methods
    PNG
    media_image1.png
    222
    256
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    300
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    352
    media_image4.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661